Citation Nr: 9907784	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula, currently evaluated as 20 
percent disabling.

5.  Entitlement to a compensable evaluation for a total left 
knee arthroplasty.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1942 
to October 1945, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran failed to appear for a scheduled VA 
examination that could have assisted him in the prosecution 
of his claims for service connection.

2.  There is no competent medical evidence of record that 
would reflect that the veteran currently has a chronic skin 
disorder.

3.  There is no competent medical evidence of record that 
would reflect that the veteran currently has PTSD.

4.  There is no competent medical evidence of record that 
would reflect that the veteran currently has any form of a 
chronic back disorder.

5.  The veteran's residuals of a fractured right tibia and 
fibula include slight loss of range of motion and pain, but 
do not include disability that can be characterized as marked 
or severe.

6.  The veteran's service connected residuals of a fractured 
right tibia and fibula have mildly exacerbated degenerative 
changes of the left knee that led to a total left knee 
arthroplasty.

7.  By virtue of this Board decision, the veteran is 50 
percent disabled due to service connected disabilities.

9.  Competent medical evidence has not been submitted to 
establish that the veteran's service connected disabilities 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured right tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Code 5262 (1998).

5.  A 10 percent disability evaluation best approximates the 
functional loss of earning capacity due to aggravation for 
the veteran's total left knee arthroplasty.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, 
Diagnostic Codes 5260, 5261 (1998).

6.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service, or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.   38 C.F.R. 
§ 3.304(f); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (1998).

In October 1996, the veteran filed the current claims for 
service connection.  As a result, the RO scheduled the 
veteran for multifaceted VA examinations in April 1997 that 
could have assisted the veteran in the prosecution of his 
claims.  These examinations were to include a general medical 
examination, a psychiatric examination, including a PTSD 
examination, a skin examination and an orthopedic examination 
to evaluate the veteran's back.  The veteran failed to 
appear, and he further did not provide any explanation for 
not appearing.  In May 1997, the RO denied his claims for 
service connection, citing as one central rationale the 
veteran's failure to appear for a VA examination.  The 
veteran was informed of this denial, and the reasons 
underlying the denial, in May 1997, and indeed, the RO again 
informed the veteran of the consequences of his failure to 
report in the December 1997 statement of the case.  The 
veteran's attorney received a carbon copy of the December 
1997 statement of the case.  While the veteran's attorney 
thereafter requested other examinations, he did not provide 
the VA with any cause for the veteran's failure to appear.  
Indeed, some obligation would also fall on him to adequately 
prosecute the veteran's claims, by either providing the VA 
with just cause for the veteran's failure to appear or to, 
ideally, prompt the veteran into appearing for the 
examination.  The Board will, under the auspices of 38 C.F.R. 
§ 3.655, evaluate the claims for service connection on the 
evidence of record.

A.  Skin Disorder

A July 1943 entry in service medical records reflects that 
the veteran then had pruritis ani of moderate severity.  That 
disorder was noted to have improved later that month.  An 
October 1945 separation examination report noted that the 
veteran's skin was normal, and he did not have hemorrhoids.  
In March 1950, the veteran was admitted to a VA facility with 
generalized dermatitis, and generalized neurodermatitis was 
diagnosed at discharge the following month.  A June 1963 VA 
examination conducted in conjunction with another claim noted 
that the veteran's skin was normal.

More recent evidence includes treatment records from the 
Kearney Clinic of Kearney, Nebraska.  A November 1990 entry 
noted complaints of a rash that began nine or ten days 
previously.  The veteran related his 1950 episode of 
"nervous dermatitis."  The private physician believed the 
1990 rash was the result of contact dermatitis.  A February 
1995 entry from the Kearney Clinic notes the presence of 
hives, and a November 1995 entry also noted the presence of a 
skin rash, then thought to be eczema.  A follow-up entry 
dated in December 1995 noted that the veteran had repeated 
problems with skin disturbances, and the private physician 
questioned whether this was a result of B-12 or folic acid 
deficiency.  

In light of the above, the Board must find that the veteran's 
claim is not well grounded.  In this respect, there is no 
evidence that is contemporaneous with the veteran's claim to 
reflect that he has a chronic skin disorder of any sort.  
While the veteran was noted to have skin problems the year 
before the claim, there is no evidence to show that the 
veteran had a chronic skin disorder in 1996.  Further, while 
the December 1995 entry noted that the veteran had repeated 
skin problems, the private physician did not provide a nexus 
between these skin problems and the veteran's in-service 
rectal itch.  Thus, the Board must find that the veteran's 
claim is not well grounded, and must be denied on this basis.

B.  PTSD

A review of the veteran's service personnel records does 
reflect that the veteran is a combat veteran of the European 
Theater during World War Two.  In this respect, the Board 
acknowledges that stressor development in this claim is not 
required.  However, as noted above, a well-grounded claim for 
service connection for PTSD would necessarily require a 
diagnosis of PTSD.  

The veteran was scheduled for a VA examination in April 1997, 
but did not appear. While the Board also acknowledges that 
the veteran had some psychiatric complaints in 1950, there is 
no evidence that the veteran currently has PTSD, or any other 
psychiatric disorder.  In the absence of evidence of a 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, as competent 
medical evidence has not been submitted to establish that the 
veteran currently has PTSD, this claim is not well grounded, 
and must be denied on this basis.




C. Back Disorder

In his October 1996 claim for service connection, the veteran 
stated he was seeking such on either a direct or secondary 
basis.  The veteran's October 1945 separation examination 
report does not note any back abnormalities, and previous 
service medical records documenting treatment for his broken 
leg make no mention of a back disorder or injury.  

In August 1982, the veteran sought treatment for complaints 
of back pain at the Family Practice Associates of Kearney.  
The veteran reported that he was lifting a case of soda at 
work and felt a sudden "pop" in his back, which has been 
hurting since.  The veteran also reported a previous history 
of back pain, about 10 years before.  Acute low back strain 
was diagnosed.  Follow-up treatment from that facility is not 
noted in treatment records.  

In January 1992, the veteran sought private treatment at the 
Kearney Clinic for complaints of back pain.  While the 
veteran also reported more frequent urination, the private 
physician believed the complaints of back pain were more 
musculature in origin.  An etiology was not given.  
Subsequently dated records do not reflect on-going complaints 
of back pain.  

As noted above, the veteran failed to report for a VA 
examination in April 1997.  In light of the above evidence, 
the Board must find that the veteran's claim is not well 
grounded.  In this respect, the Board further notes that no 
information substantially contemporaneous with this current 
claim would reflect that the veteran indeed has a chronic 
back disorder of any sort.  While admittedly the veteran had 
back pain in January 1992, the private physician did not 
provide a diagnosis of an underlying chronic pathology, and 
as acknowledged above, the veteran did not appear to seek 
follow-up treatment.  As noted above, in the absence of 
evidence of a claimed disability, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 
Vet. App. at 144.  As the veteran does not have a current 
chronic back disorder, somewhat by definition the veteran has 
not submitted any evidence that any such disorder is in any 
way related to the veteran's in-service fracture of the right 
tibia and fibula.  Accordingly, the veteran's claim is not 
plausible, and must be denied.

D. Conclusion

In denying the above claims, the Board notes that it has not 
been made aware of any outstanding evidence which could serve 
to well ground the veteran's claims for service connection.  
Accordingly, there is no further duty on the part of VA to 
inform him of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

II.  Increased Evaluations

The veteran's claims for increased evaluations and for a 
total disability rating based upon individual unemployability 
due to service-connected disabilities are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has held that a mere allegation that a service-
connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
sufficient relevant facts have been properly developed, and 
that the VA has fulfilled its duty to assist the veteran.

A.  Residuals of a Fractured Right Tibia and Fibula

The veteran's service medical records reflect that he 
received a comminuted fracture of the lower third of the 
right tibia and fibula in 1943.  He was treated with a 
plaster cast.  In a March 1963 rating decision, the RO 
granted service connection for these residuals, but did not 
find that the level of disability then warranted a 
compensable evaluation under Diagnostic Code 5262.  A 
December 1990 rating decision granted a 20 percent evaluation 
for such under Diagnostic Code 5262.  That evaluation has 
continued to the present time.

Relevant evidence affiliated with the claim file includes 
correspondence dated June 1993 from Michael L. McCarty, M.D., 
one of the veteran's private physicians.  Dr. McCarty stated 
that the veteran's right ankle displayed pain and weakness as 
a result of post-traumatic arthritis.

In October 1996, the veteran filed this current claim for an 
increased evaluation.  Medical evidence that is substantially 
contemporaneous with this claim includes a November 1995 VA 
examination report.  The veteran's in-service fracture was 
noted, as was a more recent refracturing in the late 1980s.  
The veteran had complaints of pain in his right ankle, and a 
mild antalgic gait, and he wore a brace for support.  Post-
traumatic degenerative joint disease of the right ankle was 
then diagnosed, consistent with X-rays reports.  These X-ray 
reports did not show malunion or nonunion of the tibia and 
fibula.  In October 1996, the veteran was provided another VA 
examination, with results that are substantially similar to 
the November 1995 examination.

In January 1998, a private physician provided the veteran a 
fee-basis VA examination.  The veteran described in detail 
what led to his broken leg during service, as well as a 
refracture during the 1980s.  Objectively, the veteran had a 
decrease in the range of motion of his right ankle, with 
right ankle plantar flexion of 40 degrees, and with a loss of 
dorsiflexion of 22 degrees.  The veteran wore a brace on his 
ankle, but was noted to be able to ambulate without it.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  Plate II 
incorporated in 38 C.F.R. § 4.71 notes that normal range of 
motion of the ankle is zero to 20 degrees dorsiflexion, and 
zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate 
II (1998).

As noted above, the veteran's residuals have been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998), which 
evaluates impairment of the tibia and fibula.  Malunion with 
slight ankle disability under this code warrants a 10 percent 
evaluation, while moderate ankle disability warrants a 20 
percent evaluation.  Marked ankle disability warrants a 30 
percent evaluation, while a 40 percent evaluation, the 
highest schedularly, is warranted for actual nonunion of the 
tibia and fibula, requiring a brace.  Id.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a claim for an increased 
evaluation.  In this respect, the Board notes that the 
veteran was able to ambulate without his ankle brace at the 
time of the January 1998 fee basis examination.  Further, 
while there was a decrease in range of motion of the right 
ankle, such did not appear to be marked or severe.  Indeed, 
the veteran's plantar flexion was almost full.  Thus, the 
Board finds that the evidence is against a higher evaluation 
under Diagnostic Code 5262.

Likewise, the Board finds that a higher evaluation is not 
warranted under alternative diagnostic codes.  The only 
diagnostic code that provides for a higher evaluation is 
predicated on ankylosis of the ankle, and as noted above, the 
veteran does have almost full range of planter flexion.  See 
generally, 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Therefore, the Board finds that a higher disability 
evaluation is not warranted for residuals of a fractured 
right tibia and fibula.

Finally, the Board also notes the Court decision in DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), which held that 
functional loss due to pain must also be incorporated in the 
evaluation of a disability in which range of motion is the 
evaluative criteria.  In this respect, the Board notes that 
the veteran's plantar flexion was almost full at the time of 
his January 1998 fee basis examination, and that a moderate 
disability exists, taking into account complaints of pain.  
Thus, a 20 percent evaluation best approximates the level of 
disability attributable to this disorder. 
B. Total Left Knee Arthroplasty

In May 1993, the veteran was admitted to the Good Samaritan 
Hospital in Kearney, Nebraska for a replacement of his left 
knee due to arthritis.  Valgus deformity with weight bearing 
was noted at admission.  The veteran was discharged in June 
1993.  

As a result of his original claim for service connection, the 
veteran was provided a VA examination in November 1995.  The 
veteran's 1993 arthroplasty was noted, and results were 
characterized as good.  The examiner stated that he did not 
believe that the degenerative changes in the left knee that 
led to the replacement were caused by the fractured right 
leg, but symptoms may have been mildly exacerbated by an 
antalgic gait from the fractured leg.  In October 1996, the 
veteran was again provided a VA examination.  The VA 
physician who approved the examination report, consistent 
with the previous examiner, commented that the veteran could 
have developed some degenerative changes in the left knee 
secondary to his service connected fracture, but not enough 
to result in the replacement.  

In January 1998, a private physician provided the veteran a 
fee-basis VA examination.  As previously, the veteran 
recounted his in-service fracture, as well as his refracture 
in the 1980s.  The physician was asked about any possible 
relationship between the veteran's left knee and residuals of 
a fractured right tibia and fibula.  The physician responded 
by stating that it would not be accurate to state that the 
degenerative changes that led to the left knee replacement 
were the result of the in-service fracture, or even the 
additional fracture suffered in the 1980s.  However, he 
continued that such would be a compounding factor in the 
subsequent problems.  

The Board granted service connection for a total left knee 
arthroplasty in September 1996 under the analysis rendered by 
the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Court held that for purposes of granting secondary 
service connection, the term "disability" includes any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition, and that 
accordingly, the additional disability shall be compensated.  
However, the Court also held that compensation is only to be 
paid for the degree of disability over and above the degree 
of disability existing prior to the aggravation.  Cf. 
38 C.F.R. § 3.322 (in compensating for aggravation of a 
preservice disability by active service, it "is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule...").  See Allen, 7 Vet. App. at 447-448.  (Emphasis 
added.)

Plate II of 38 C.F.R. § 4.71 provides that normal flexion of 
the leg is to 140 degrees, with normal extension to zero 
degrees.  Diagnostic Code 5260, which evaluates limitation of 
flexion of the leg, provides that limited of flexion to 60 
degrees does not warrant a compensable evaluation; flexion 
must be limited to 45 degrees to warrant even a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Diagnostic Code 5261, which evaluates limitation of 
extension, does not provide for a compensable evaluation when 
limitation of motion is limited to 5 degrees; a 10 percent 
evaluation is warranted when extension is limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

In light of the above, the Board finds that a 10 percent 
evaluation would best approximate the level of functional 
loss due to pain that preceded the left knee arthroplasty.  
In this regard, the Board again notes the Court decision in 
DeLuca, 8 Vet. App. at 206-7, which provides that functional 
loss due to pain must also be incorporated in the evaluation 
of a disability in which range of motion is the evaluative 
criteria.  Applying DeLuca, the Board finds that the 
functional loss due to pain warrants a 10 percent evaluation.  
In doing so, the Board acknowledges that consistently 
throughout this claim both VA and private physicians have 
stated that there was not a direct correlation between the 
veteran's in-service fracture and his latter developing 
arthritis of the left knee, resulting in a total knee 
arthroplasty.  However, just as consistently, an indirect 
relationship has been established between the in-service 
fracture and the recent total left knee arthroplasty.  The 
November 1995 VA examiner commented that the degree of 
aggravation could best be described as mild, and other 
examiners, including the fee-basis examiner, did not 
contradict that characterization.  Thus, the Board can 
reasonably find that the degree of aggravation can best be 
characterized as mild, and this mild aggravation, in 
conjunction with pain, warrants a 10 percent evaluation.  
However, as no examiner has found more than a mild 
aggravation, the Board likewise finds that the evidence would 
not support an evaluation in excess of 10 percent.

C.  Conclusion

In denying an increased evaluation for residuals of a 
fractured right tibia and fibula, and granting a 10 percent 
evaluation for a total left knee arthroplasty, the Board has 
considered the history of each disability in question, as 
well as the current clinical manifestations and the effect 
each disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  The nature of 
each original disability has been reviewed, and the 
functional impairment which can be attributed to each 
disability has been taken into account.  

In addition, the Board notes the recent Court holding in 
Fenderson v. West (U.S. Vet. App. No. 96-947, January 20, 
1999).  In that case, as here in the claim for a compensable 
evaluation for a total left knee arthroplasty, the veteran 
appealed the disability evaluation initially assigned at the 
time of the grant of service connection.  However, in that 
claim, the veteran asserted, and apparently the record did 
not contradict, that a higher evaluation was warranted for at 
least part of the period in which the claim was pending, due 
to a fluctuation in symptomatology.  In this claim, examiners 
consistently through the claim have noted the same level of 
aggravation that led to the total left knee arthroplasty.  
Thus, a "stepped" evaluation is not warranted for the total 
left knee arthroplasty.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board would 
point out, however, that in Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to award an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  In the instant case, however, there has been no 
showing that the disabilities under consideration have caused 
marked interference with employment (beyond that contemplated 
in the ratings schedule), necessitated frequent periods of 
hospitalization or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Individual Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, multiple injuries incurred in action, or from the 
same etiology, are to be considered a single disability.  
38 C.F.R. § 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

A review of the evidence reflects that the veteran's service-
connected hearing loss is 30 percent disabling, his residuals 
of a fracture of the right tibia and fibula are 20 percent 
disabling, and his total left knee arthroplasty is 10 percent 
disabling.  Applying 38 C.F.R. § 4.25, the veteran is a 
combined 50 percent disabled, and thus, he does not meet the 
initial threshold requirement of a 70 percent disability 
evaluation required for a total rating.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

Thus, the question that remains is whether the veteran's 
service connected disabilities warrant a total disability 
rating under an extra-schedular basis.  However, there is 
absolutely no evidence to show that the veteran is in fact 
unemployable due to his service-connected disabilities.  In 
this respect, the Board notes in particular the January 1998 
fee-basis VA examination report, which noted that the veteran 
was retired.  That report does not contain an opinion that 
the veteran's service connected disabilities would preclude 
substantially gainful employment.  Further review of other 
records, including private treatment records, does not reveal 
any other opinion that would relate that the veteran's 
service connected disabilities preclude substantially gainful 
employment.

In light of the above, the Board finds that the veteran has 
not demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities within the rubric of 38 C.F.R. § 3.321(b).  In 
doing so, the Board would again note that the veteran failed 
to appear for VA examinations that were scheduled that may 
have assisted him in this claim.


ORDER

Service connection for a skin disorder is denied.

Service connection for PTSD is denied.

Service connection for a back disorder is denied.

Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula is denied.


Entitlement to a 10 percent evaluation for a total left knee 
arthroplasty is granted, subject to the laws governing 
monetary payment.

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


- 11 -


